EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Post-Effective Amendment No. 1 to Registration Statement Nos. 333-143652, 333-61876 and 333-153228 on Form S-8pertaining to the Primedex Health Systems, Inc. 2000 Long-Term Incentive Plan, the RadNet, Inc. 2006 Equity Incentive Plan, the Warrant To Purchase Shares Of Common Stock between RadNet, inc. and Derek Bomar, dated January 8, 2007, the Warrant To Purchase Shares Of Common Stock between Primedex Health Systems, Inc. (“Primedex”) and Derek Bomar, dated October 20, 2005, the Warrant To Purchase
